Citation Nr: 0739801	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  03-33 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post- 
traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for service-connected 
diabetes mellitus, type II, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to April 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  The Board previously remanded this case in April 
2005 to the RO via the Appeals Management Center (AMC).  

Review of the claims file reveals that AMC returned the case 
to the Board instead of forwarding it to the RO for 
appropriate action.  The error was not immediately discovered 
and the case remained at the Board for a period of time.  It 
was then sent to the veteran's representative where it also 
remained for a period of time.  The error was then discovered 
and expedited action has been undertaken to issue the present 
remand to comply with the instructions set forth in the April 
2005 remand.  The case has now been expedited on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (2007) on the basis of 
an administrative error which has resulted in significant 
delay of appellate review. 

Thus, the appeal is again REMANDED to the RO in Fargo, North 
Dakota.  The attention of AMC is directed to the special 
circumstances of this appeal and the need for expedited 
action to comply with the Remand directions.  VA will notify 
the veteran if further action is required on his part.


REMAND

As stated in the April 2005 Remand, in March 2004, the 
veteran submitted February 2004 correspondence from Mark L. 
Kueffler, a Vocational Rehabilitation Counselor.  Mr. 
Kueffler noted symptomatology reported by the veteran with 
regard to PTSD and suggests that there may be VA vocational 
rehabilitation records pertinent to the PTSD claim that are 
not of record.  Regardless of whether the claim is reopened 
or not, VA is under a duty to obtain all records under its 
control.  Bell v. Derwinski, 2 Vet.App. 611 (1992).  In a 
precedent opinion, the VA General Counsel held that when a 
decision is entered on or after July 21, 1992, a failure to 
consider records which were in VA's possession at the time of 
that decision, although not actually in the record before the 
RO, may constitute clear and unmistakable error, if such 
failure affected the outcome of the claim.  VAOPGCPREC 12-95.

Moreover, it appears that the February 2004 letter has not 
been reviewed by the RO, and there is no indication that the 
veteran has waived his right to preliminary RO review.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The April 2005 Remand also noted that private treatment 
records from the Altru Clinic indicated that the veteran had 
sought psychiatric treatment with Dr. Ken Carlson.  The RO 
should contact the veteran to obtain the address of this 
physician and the dates of treatment.  The RO should, then, 
obtain the veteran's treatment records from Dr. Carlson.  The 
veteran has also indicated treatment with Dr. Greg Thelen at 
the Stadter Center.  The RO should contact the veteran to 
obtain the address of this provider, to include the dates of 
treatment, and then obtain the veteran's medical records from 
this provider.  See 38 C.F.R. § 3.159(c)(1).   

Additionally, given the length of time that has passed since 
the April 2005 Remand, the RO should contact the veteran and 
request that he submit or identify any additional pertinent 
treatment records that have come into existence since the 
April 2005 Remand.  

Further, the April 2005 Remand also observed that entitlement 
to an increased rating for the veteran's service-connected 
diabetes mellitus was denied by rating decision in January 
2004.  In February 2004, a notice of disagreement was 
received at the RO and then forwarded to the Board.  
Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to the increased 
rating for diabetes issue.  38 C.F.R. § 19.26.  Although the 
Board in the past has referred such matters to the RO for 
appropriate action, the United States Court of Appeals for 
Veterans Claims (Court) has made it clear that the proper 
course of action is to remand the matter to the RO.  
Manlincon v. West, 12, Vet.App. 238 (1999).  Thus, the RO 
should issue a statement of the case with respect to this 
issue in compliance with the April 2005 Remand.  See Stegall 
v. West, 11 Vet.App. 268 (1998).  

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Since the Board is remanding this case for 
compliance with the April 2005 Remand, it is reasonable for 
the RO to give additional VCAA notice to comply with 
Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  With regard to the issue of increased 
rating for diabetes mellitus, the RO 
should take appropriate action pursuant 
to 38 C.F.R. § 19.26 in response to the 
February 2004 notice of disagreement, 
including issuance of an appropriate 
statement of the case so the veteran may 
have the opportunity to complete the 
appeal by filing a timely substantive 
appeal.

3.  The RO should obtain all of the 
veteran's VA vocational rehabilitation 
records and associate them with the 
claims file.  

4.  The RO should also take appropriate 
action to obtain any additional pertinent 
VA treatment records since December 2003. 

5.  After obtaining any necessary 
consents from the veteran, the RO should 
also  take appropriate action to request 
all pertinent private treatment records 
from Dr. Ken Carlson and Dr. Greg Thelen.  

6.  The RO should also request that the 
veteran identify or submit any additional 
pertinent treatment records that have 
come into existence since the April 2005 
Remand.  

7.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's PTSD claim has 
been reopened.  If so, the RO should 
proceed to consider the underlying issue 
under a merits analysis.  Unless the full 
benefit sought on appeal is granted, the 
RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  

After completion of the above actions, the case should be 
returned to the Board for appellate review of all issues 
which may properly be in appellate status. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



